                                                                  Hearing Date: October 8, 2020
                                                             Objection Deadline: October 1, 2020
BALLON STOLL BADER & NADLER, P.C.
729 Seventh Avenue
New York, NY 10019
Telephone: (212) 575-7900
Facsimile: (212) 764-5060
Vincent J. Roldan
vroldan@ballonstoll.com

Attorneys for Debtors

 UNITED STATES BANKRUPTCY COURT
 SOUTHERN DISTRICT OF NEW YORK
 -------------------------------------------------------X
 In Re:                                                     Chapter 11

 MEZZ57TH LLC, et al.                                       Case No.: 20-11316

                            Debtors                         (Jointly administered)
                            and Debtors in Possession
 -------------------------------------------------------X

   FIRST INTERIM APPLICATION OF BALLON STOLL BADER & NADLER, P.C.
       AS ATTORNEYS FOR DEBTOR AND DEBTOR-IN-POSSESSION FOR
        ALLOWANCE OF COMPENSATION FOR SERVICES RENDERED
           AND REIMBURSEMENT OF EXPENSES INCURRED FROM
        MAY 29, 2020 THROUGH AND INCLUDING SEPTEMBER 10, 2020

          Name of Applicant:                                  Ballon Stoll Bader & Nadler, P.C.

          Authorized to Provide Professional Services to:     Debtor

          Date of Retention:                                  Nunc pro tunc to May 29, 2020

          Period for Which Compensation and
          Reimbursement are Sought:                           May 29, 2020- Sept. 10, 2020

          Amount of Compensation Sought as Actual,
          Reasonable, and Necessary:                          $138,990.00 (Mezz57th)
                                                              $3,998.25 (John Barrett Inc.)

          Compensation sought after application of
         pre-petition retainer to pre-petition fees:1                    $112,194 (Mezz57th)
                                                                         $0.00 (John Barrett Inc.)

         80% of Compensation:                                            $89,755.20 (Mezz57th)
                                                                         $0.00 (John Barrett Inc.)

         Amount of Expense Reimbursement Sought as
         Actual, Reasonable, and Necessary:                              $1,938.50 (Mezz57th)
                                                                         $1,796.00 (John Barrett Inc.)

         80% Compensation + 100% Expenses:                               $91,693.70 (Mezz57th)
                                                                         $1,796.00 (John Barrett Inc.)

         Amount Requested To Be Paid:                                    $91,693.70 (Mezz57th)
                                                                         $1,796.00 (John Barrett Inc.)

         This is a:                                                      First Interim Application




1
  As disclosed in the application to retain Applicant dated June 3, 2020 [Docket No. 7], Applicant incurred $26,796
in fees and expenses relating to preparation for Mezz5th LLC’s Chapter 11 case, and $4,296 in preparation of John
Barrett Inc.’s Chapter 11 case (corrected to be $3,998.25). Applicant seeks authority to use its pre-petition retainer
to have these fees paid in full.

                                                           2
                              APPLICATION PERIOD
                          MAY 29, 2020- SEPTEMBER 10, 2020

For Mezz 57th LLC


     Professional        Position    Billing Rate    Sum of Hours     Sum of Fees

 Amanda Inglesh        Paralegal               195             1.00         $195.00
 Omar Brunson          Paralegal               225             4.10         $922.50
 Steve Balken          Summer                  195            24.80       $4,836.00
                       Associate
 Vincent J. Roldan     Partner                 495           153.20      $75,834.00
 Michael Sheppeard     Partner                 525               .4         $210.00
 Michael Sheppeard     Partner                 495            86.80      $43,263.00
 Howard Bader          Partner                 565            24.30      $13,729.50


For John Barrett Inc
     Professional        Position    Billing Rate    Sum of Hours     Sum of Fees

 Michael Sheppeard     Partner                 495             7.65       $3,489.75
 Howard Bader          Partner                 565               .9         $508.50




                                          3
                                                                  Hearing Date: October 8, 2020
                                                             Objection Deadline: October 1, 2020
BALLON STOLL BADER & NADLER, P.C.
729 Seventh Avenue
New York, NY 10019
Telephone: (212) 575-7900
Facsimile: (212) 764-5060
Vincent J. Roldan
vroldan@ballonstoll.com

Attorneys for Debtors

 UNITED STATES BANKRUPTCY COURT
 SOUTHERN DISTRICT OF NEW YORK
 -------------------------------------------------------X
 In Re:                                                     Chapter 11

 MEZZ57TH LLC, et al.                                       Case No.: 20-11316

                            Debtors                         (Jointly administered)
                            and Debtors in Possession
 -------------------------------------------------------X

 FIRST INTERIM APPLICATION OF BALLON STOLL BADER & NADLER, P.C. AS
        ATTORNEYS FOR DEBTOR AND DEBTOR-IN-POSSESSION FOR
        ALLOWANCE OF COMPENSATION FOR SERVICES RENDERED
          AND REIMBURSEMENT OF EXPENSES INCURRED FROM
        MAY 29, 2020 THROUGH AND INCLUDING SEPTEMBER 10, 2020

          Ballon Stoll Bader & Nadler, P.C. (“Applicant”), attorneys for Debtors and Debtors-in-

Possession (the “Debtor”) in the above-captioned cases, in support of its first interim application

(the “Application”) for allowance of compensation for professional services rendered and

reimbursement of expenses incurred from May 29, 2020 through and including September 10,

2020 (the “Application Period”) respectfully represents:
                           INTRODUCTION AND BACKGROUND

       1.      On May 29, 2020 (the "Petition Date"), the Debtors filed voluntary petitions for relief

pursuant to Subchapter V of Chapter 11 of the Bankruptcy Code. The Debtors are operating their

business as debtors-in-possession pursuant to §§ 1107(a) and 1108 of the Bankruptcy Code.

       2.      No entity has requested the appointment of a trustee or examiner in these Chapter

11 cases.

       3.      On June 1, 2020, pursuant to 11 U.S.C. § 1183(a), the United States Trustee

appointed Charles Persing as Subchapter V Trustee (the “Subchapter V Trustee”).

       4.      A detailed description of the Debtors’ businesses and facts precipitating the filing

of the Debtors’ Chapter 11 proceedings is set forth in the Affidavit of John Barrett Pursuant To

Local Bankruptcy Rule 1007-2 (the “Barrett Affidavit”) filed on June 3, 2020. Those facts are

incorporated herein by reference.

       5.      On August 5, 2020, the Court entered an order authorizing the retention of Applicant

as attorneys for the Debtor, effective as of the Petition Date (Docket No. 58). A copy of this order is

attached hereto as Exhibit A.

                                 JURISDICTION AND VENUE

       6.      This Court has jurisdiction over the Application pursuant to 28 U.S.C. §§ 1334 and

157(b). This is a “core” proceeding pursuant to 28 U.S.C. § 157(b)(2)(A) and (O). Venue is proper

in this Court pursuant to 28 U.S.C. §§ 1408 and 1409. The statutory predicates for the relief south

herein are Bankruptcy Code sections 330 and 331, Bankruptcy Rule 2016, Local Bankruptcy Rule

2016-1, and the U.S. Trustee Guidelines.

                            APPLICANT’S FEES AND EXPENSES

       7.      Applicant’s services in this case have been necessary and beneficial to the Debtors

and their estates. Applicant was retained to serve as attorneys for the Debtors. In the discharge of

                                                  2
its professional responsibilities, Applicant devoted its time towards those tasks that must be

typically performed by the Debtors early on in any Chapter 11 case, as more fully described below.

       8.      In accordance with section (b)(2) of the U.S. Trustee Guidelines for Reviewing

Applications for Compensation and Reimbursement of Expenses Filed Under 11 U.S.C. § 330,

dated May 20, 1995, certain information must be provided in each application to the extent that it

is known or can be reasonable ascertained by the applicant. Accordingly, Applicant makes the

following disclosures:

       a.      The Debtors have been given an opportunity to review this Application, but has not
               yet had an opportunity to comment. Applicant expects that prior to the hearing on
               this Application, the Debtor will approve the amount requested herein.

       b.      The Debtors have not yet filed a plan but has been working with the Subchapter V
               Trustee regarding the structure of an agreed plan.

       c.      To the best of the Applicant’s knowledge, the Debtors are paying undisputed
               administrative expenses in the ordinary course of business except as indicated in
               the Debtors’ operating reports.

                                  THE FEE APPLICATION

       9.      As set forth in the Declaration of Vincent J. Roldan pursuant to Bankruptcy Code

Section 504 and Bankruptcy Rule 2016 annexed hereto as Exhibit B (the “Roldan Declaration”),

no agreement or understanding exits between the Applicant and any other entity for the sharing of

compensation to be received for services rendered in, or in connection with, these cases. Mr.

Roldan had previously disclosed, by supplemental declaration dated June 19, 2020 [Docket No.

30], that he is a partner at Mandelbaum & Salsburg PC, and there is an agreement between

Mandelbaum and BSBN to compensate each other for fees collected for services performed by

him.

       10.     Applicant maintains written records of the time invested by attorneys and

paraprofessionals in performing services for the Debtor. Applicant prepares separate bills: one for

                                                3
Mezz57th LLC (at times defined as the “Operating Debtor”) and one for John Barrett Inc. Such

time records are made contemporaneously with the performance of services by the person

rendering such services. A copy of the daily time records for the Application Period, listing the

name of the attorney or paraprofessional who performed the services, the date on which the

services were performed, and the amount of time spent in performing the services, is annexed

hereto as Exhibit C.

       11.     For the convenience of the Court and parties in interest, Exhibit D is a list of the

attorneys and paraprofessionals who have worked on this case during the Application period, the

aggregate time invested by each individual, the applicable billing rate, and the amount of fees

attributable to each individual.

       12.     Applicant also maintains records of all actual and necessary out-of-pocket expenses

incurred in connection with the rendition of professional services. A schedule setting forth the

categories of expenses and amounts for which reimbursement is requests for the Application

Period is annexed hereto as Exhibit E.

                           SUMMARY OF SERVICES RENDERED

       13.     The following chart describes the categories of Applicant’s services:

 Task (Mezz57th)                                    Hours                Amount
 Communication (with client)                        71.80                $36,890.00
 Communication (other external)                     4.00                 $1,980.00
 Case administration                                39.10                $18,247.50
 Relief from Stay                                   .5                   $247.50
 Fee/ Employment Applications                       28.25                $13,563.75
 Assumption/ Rejection of Leases                    76.15                $31,109.75
 Financing/ Cash collections                        19.90                $9,850.50
 Plan and Disclosure Statement                      3.00                 $1,485.00

 Task (John Barrett Inc.)                           Hours                Amount
 Case administration                                7.45                 $3,998.25
 Fee/ Employment Applications                       .5                   $247.50


                                                4
       14.     The following summary highlights the major areas to which Applicant devoted

substantial time and attention during the Application Period.

       General motions

       15.     On the date of its bankruptcy filing, the Applicant, on behalf of the Debtors, filed

several “first day” motions which were heard by the Court on June 11, 2020. These motions,

including a motion for interim use of cash collateral on consent and a motion to set adequate

assurance for utilities, were intended to facilitate the transition between the Debtors’ prepetition

and postpetition business operations. The first day motions were generally approved in full, at

least on an interim basis.

       16.     Applicant filed several other motions on behalf of the Debtors, including a motion

to pay critical vendors which was approved and a motion for an extension under section 1189 of

the Bankruptcy Code. Further, Applicant worked with the Debtors to file periodic affidavits in

order to keep the Court and parties in interest apprised as to operations.

       Motion to For Relief From Rent

       17.     The Operating Debtor (Mezz 57th) has re-opened its salon on June 22, 2020, after

having been closed due to state-wide mandates. The Operating Debtor must comply with strict

guidelines that will impact operations and impact the ability to generate revenue to pre-Covid

level. As such, the Operating Debtor filed a motion to temporarily cease making or delaying

payments to its landlord. Simultaneously, Applicant opposed the landlord’s motion to compel

assumption or rejection of the real property lease.

       18.     Applicant, on behalf of the Debtors, conducted significant negotiations with the

Landlord. This motion, along with related pleadings filed by the Landlord, were temporarily

resolved via agreed order entered August 11, 2020 [Docket No. 66].



                                                  5
           Communications regarding Plan of Reorganization

           19.    Applicant has frequently communicated with the Debtors with respect to

operations, cash flow, and exit strategy, all in an effort to prepare a confirmable Chapter 11 plan.

Applicant has also has been in communications with the Subchapter V Trustee weekly with

respect to cash flow and operations, as well as the framework of a Chapter 11 plan.

           Miscellaneous

           20.    Applicant, on behalf of Debtors, incurred additional fees in furtherance of these

Chapter 11 cases. Applicant also filed applications to retain various professionals in these cases.

Finally, Applicant guided the Debtors through various obligations of a chapter 11 debtor, such as

representation at the 341 meeting, preparation of schedules and statement of financial affairs, and

providing input on monthly operating reports.

           Request to Apply Pre-Petition Retainer to Pre-Petition Work

           21.    Furthermore, as disclosed in the application to retain Applicant dated June 3, 2020

[Docket No. 7], Applicant incurred $26,796 in fees and expenses relating to preparation for

Mezz5th LLC’s Chapter 11 case, and $4,296 in preparation of John Barrett Inc.’s Chapter 11

case (corrected to be $3,998.25). Applicant’s pre-petition retainer is large enough to pay these

amounts in full. Applicant seeks authority to use its pre-petition retainer to have these fees paid

in full.

                            EVALUATING APPLICANT’S SERVICES

           22.    Applicant submits that its request for allowance of compensation is reasonable.

The services rendered by Applicant, as highlighted above, were necessary for the Debtors and

were performed efficiently. Applicant believes that through its services, the Debtors will be able

to file a confirmable plan shortly.



                                                   6
       23.      Bankruptcy Code section 331 provides for interim compensation of professionals

and incorporates the substantive standards of Bankruptcy Code section 330 to govern the Court’s

award of such compensation. Bankruptcy Code section 330 provides that a court may award a

professional employed under Bankruptcy Code section 327 “reasonable compensation for actual,

necessary services rendered … and reimbursement for actual, necessary expenses.” Bankruptcy

Code section 330 also sets forth the criteria for the award of such compensation and

reimbursement.

       24.      In determining the amount of reasonable compensation to be awarded, the court

should consider the nature, extent, and the value of such services, taking into account all relevant

factors, including:

             a. the time spent on such services;

             b. the rates charged for such services;

             c. whether the services were necessary to the administration of, or beneficial at the
                time at which the services was rendered towards the completion of, a case under
                this title;

             d. whether the services were performed within a reasonable amount of time
                commensurate with the complexity, importance, and nature of the problem, issue,
                or task addressed; and

             e. whether the compensation is reasonable based on the customary compensation
                charged by comparably skilled practitioners in cases other than cases under this
                title.

11 U.S.C. § 330(a)(3).

       25.      In the instant case, Applicant respectfully submits that the services for which it

seeks compensation in this Application were necessary for and beneficial to the Debtors.

Applicant also submits that the services rendered to the Debtors were performed economically,

effectively, and efficiently and that the results obtained to date have benefited the Debtors.



                                                   7
Applicant further submits that the compensation requested herein in reasonable in light of the

nature, extent and value of such services to the Debtor.

           26.   Applicant’s attorneys and paraprofessionals spent a total of 295 hours during the

Application Period, which services have a fair market value of $138,990 for Mezz57th LLC and

$3,998.24 for John Barrett Inc. As demonstrated by this Application and all of the exhibits

submitted in support hereof, Applicant spent its time economically and without unnecessary

duplication.     In addition, the work conducted was assigned to appropriate attorneys or

paraprofessionals according to the experience and level of expertise required for each particular

task.

           27.   Applicant’s hourly rates and fees charged are consistent with the market rate for

comparable services. The hourly rates and fees charged by Applicant are the same as those

generally charged to, and paid by, Applicant’s other clients. Indeed, unlike fees paid by most of

Applicant’s clients, due to the “holdback” of fees and delays inherent in the fee application process,

the present value of the fees paid to Applicant by the Debtor is less than fees paid monthly by other

clients.

           28.   In summary, the services rendered by Applicant were necessary and beneficial to

the Debtors and were consistently performed in a timely manner commensurate with the

complexity, importance, novelty and nature of the issues involved. Accordingly, approval of the

compensation sought herein in warranted.

                                       DISBURSEMENTS

           29.   Applicant incurred actual and necessary out-of-pocket expenses during the

Application Period, which are set forth in greater detail in Exhibit E. By this Application,

Applicant respectfully requests allowance of such reimbursement in full.



                                                  8
       30.     The most significant disbursements for which Applicant seeks reimbursement

include, among others: the filing fee for filing these cases ($1717 for each debtor), postage, and

copies. Applicant’s practice, for all of these expenses, is to charge clients for the actual cost of

these expenses.


                                             NOTICE

       31.     Applicant has provided notice of this Application to all creditors.



                                         CONCLUSION

       WHEREFORE, Applicant respectfully requests that this Court enter an order: (a) allowing

Applicant compensation in an amount equal to $138,990 from Mezz57th and $3,998.25 from John

Barrett Inc.; (b) awarding Applicant reimbursement of actual, necessary expenses incurred in

connection with the rendition of such services in the amount of $1,938.50 from Mezz57th and

$1,796.00 from John Barrett Inc.; (c) authorizing Applicant to apply its pre-petition retainer to

fully pay for services performed pre-petition; (d) authorizing and directing the Debtor to pay to

Applicant, to the extent not already paid, (i) 80% of fees for services rendered during the

application period that were unpaid as of the date of this filing; and (ii) 100% of expenses

associated with such services; and (d) such other and further relief as may be just or proper.

Dated: New York, New York
       September 23, 2020


                                              BALLON STOLL BADER & NADLER, P.C.


                                              By:_______/s/ Vincent J. Roldan ____________
                                                     Vincent J. Roldan (VR-7450)
                                              Attorneys for Debtors and Debtors-in-Possession



                                                 9
729 Seventh Avenue – 17th Floor
New York, NY 10019
212.575-7900
Fax 212.764-5060
www.ballonstoll.com




  10
